(1) Appeal from an order of the Supreme Court (Dier, J.), entered July 3, 1992 in Warren County, which, inter alia, granted plaintiffs’ motion for a permanent injunction in action No. 1, and (2) cross appeals from an order of said court, entered October 23, 1992 in Warren County, which, inter alia, granted defendants’ motion to dismiss the complaint in action No. 2.
Supreme Court found, and we agree, that the dispute between the parties reflected in the first, second and fourth causes of action has been fully and completely litigated and that the third cause of action fails to state a claim in nuisance. Accordingly, we affirm.
Weiss, P. J, Mikoll, Yesawich Jr. and Mercure, JJ, concur. Ordered that the orders are affirmed, without costs.